Name: Commission Regulation (EC) No 1965/2001 of 8 October 2001 amending Regulation (EEC) No 2807/83 laying down detailed rules for recording Member States' catches of fish
 Type: Regulation
 Subject Matter: fisheries;  information technology and data processing
 Date Published: nan

 Avis juridique important|32001R1965Commission Regulation (EC) No 1965/2001 of 8 October 2001 amending Regulation (EEC) No 2807/83 laying down detailed rules for recording Member States' catches of fish Official Journal L 268 , 09/10/2001 P. 0023 - 0023Commission Regulation (EC) No 1965/2001of 8 October 2001amending Regulation (EEC) No 2807/83 laying down detailed rules for recording Member States' catches of fishTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 6(8) thereof,Whereas:(1) Article 6 of Regulation (EEC) No 2847/93 requires masters of Community fishing vessels whose overall length is equal to or more than 10 metres to keep a logbook. The fishing vessels to which this requirement applies should therefore be clearly specified in Annexes IV and V to Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording Member States' catches of fish(3), as last amended by Regulation (EC) No 2737/1999(4).(2) Annex VIIIa to Regulation (EEC) No 2807/83 lists the radio stations through which Community fishing vessels transmit certain messages. The French and German radio stations listed in this Annex have definitively ceased operating. The references to them should therefore be removed from the Annex in question.(3) It is therefore necessary to amend Regulation (EEC) No 2807/83 to reflect this.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2807/83 is amended as follows:1. Point 2.1.1 of Annexes IV and V is replaced by the following: "2.1.1. Vessels required to keep a logbookMasters of Community fishing vessels whose overall length is equal to or more than 10 metres shall keep a logbook.Masters of Community fishing vessels whose overall length is less than 10 metres shall also keep a logbook if the Member State under whose flag the vessel operates or in which it is registered so requires."2. The following lines are deleted from Annex VIIIa: ">TABLE>"Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 276, 10.10.1983, p. 1.(4) OJ L 328, 22.12.1999, p. 54.